Citation Nr: 0838045	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  99-08 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a disorder of the 
ribs.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a dental disorder, 
including for purposes of entitlement to outpatient dental 
treatment.   

7.  Entitlement to service connection for gout.

8.  Entitlement to service connection for a back disorder.

9.  Entitlement to service connection for depression.

10.  Entitlement to service connection for an intermittent 
explosive disorder.

11.  Entitlement to service connection for muscle and joint 
pain of the shoulder, back, and hips, memory loss, fatigue, 
headaches, numbness in the hands and arms, problems with 
sleep, night sweats, upper and lower gastrointestinal tract 
problems, depression, and hair loss as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to May 
1992, including service in the Southwest Asia Theater of 
operations from December 1990 to May 1991.  The veteran also 
served in the Kansas Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Wichita, Kansas.                 

In an October 2000 decision, the Board remanded this case for 
development of the evidence.  Specifically, the Board 
requested that the RO obtain the veteran's service medical 
records.  In July 2003, the Board directed that additional 
development be undertaken because not all of the evidentiary 
development requested by the Board had been completed.  In 
January 2008, the RO received copies of the veteran's service 
medical records from his period of active service, from June 
1978 to May 1992, and from his period of time in the Kansas 
Army National Guard.  Thus, the requested actions have been 
completed to the extent possible.  

The issues of entitlement to service connection for a back 
disorder, depression and an intermittent explosive disorder, 
along with claims for service connection for muscle and joint 
pain of the shoulder, back, and hips; memory loss, fatigue, 
headaches, numbness in the hands and arms, problems with 
sleep, night sweats, upper and lower gastrointestinal tract 
problems, depression (symptoms), and hair loss as due to an 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a current diagnosis of a left ankle disorder.  

2.  There is no competent medical evidence of record showing 
a current diagnosis of a left foot disorder.

3.  There is no competent medical evidence of record showing 
a current diagnosis of a disorder of the ribs.  

4.  The veteran was exposed to excessive noise over a 
prolonged period of time during his 14 years of active duty; 
there is medical evidence (audiological examination findings) 
of a hearing loss disability of the right ear during service 
and thereafter, to include currently.

5.  With medical evidence of a gradual loss of hearing in the 
left ear beginning in service and a current diagnosis of a 
hearing loss disability on the left, it is at least as likely 
as not that the veteran's hearing loss disability of the left 
ear began during service.  

6.  In addition to the veteran's in-service acoustic trauma, 
there is medical evidence of a diagnosis of tinnitus within 4 
years of service; the veteran has submitted statements to the 
effect that he has persistent ringing in the ears that began 
during service and service connection has been granted for 
bilateral high frequency hearing loss; it is at least as 
likely as not that the veteran's tinnitus began during 
service. 

7.  The veteran did not have dental trauma in service and 
does not have a dental disorder for compensation or treatment 
purposes.   

8.  There is medical evidence of a diagnosis of gout during 
service and thereafter, to include in 2003; the veteran's 
gout began during active service. 


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).        

2.  A left foot disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).     

3.  A disorder of the ribs was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).     

4.  With application of the doctrine of reasonable doubt, 
bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2008).

5.  With application of the doctrine of reasonable doubt, 
tinnitus was incurred during active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).  

6.  A dental disorder for compensation and treatment purposes 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 17.161 (2008).     

7.  Gout was incurred during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2002, April 2003, March 2005, and January 2006 letters sent 
to the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claims.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

At the outset, the Board notes that with respect to the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, tinnitus and gout, given the 
favorable outcome as noted below, no conceivable prejudice to 
the veteran could result from this adjudication of these 
particular claims.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

In regard to the veteran's claims of entitlement to service 
connection for a left ankle disorder, a left foot disorder, a 
disorder of the ribs, tinnitus, and a dental disorder, 
including for purposes of entitlement to outpatient dental 
treatment, the Board finds that VA has met these duties with 
regard to the aforementioned claims adjudicated in this 
decision.  There is no issue as to providing an appropriate 
application form or completeness of the application.  Written 
notice provided in August 2002, April 2003, March 2005, and 
January 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
In this case, the decision from which the appeal arises, that 
is, the August 1997 rating decision, predated the effective 
date of the VCAA in November 2000.  Thus, VCAA notice sent by 
the RO to the veteran in August 2002, April 2003, March 2005, 
and January 2006 obviously could not comply with the express 
timing requirements of the law as found by the Court in 
Pelegrini.  However, the Court has held that a supplemental 
statement of the case that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  Here, the February 2008 
supplemental statement of the case satisfies a readjudication 
decision as defined by the cited legal authority and it 
postdates the above notice letters.  Providing the veteran 
with adequate notice followed by a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.            

With respect to the Dingess requirements, the veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in the February 2008 supplemental 
statement of the case, but such notice was post-decisional.  
See Pelegrini, supra,  As to this timing deficiency, the 
Board is cognizant of recent decisions of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that, once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the earlier holding of the Veterans Court in Sanders 
that an appellant has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim: 
(2) requesting that the claimant provide any pertinent 
evidence in the claimant's possession; and (3) failing to 
provide notice before a decision on the claim by the agency 
of original jurisdiction.  (Emphasis added.)  See also 
Simmons v. Nicholson, 487 F.3d 892 (2007).  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006); accord Sanders, supra.  That is, "the key to 
determining whether an error is prejudicial is the effect of 
the error on the essential fairness of the adjudication."  
Id.  "[A]n error is not prejudicial when [it] did not affect 
'the essential fairness of the [adjudication],'" see Id., at 
121, and non-prejudicial error may be proven by demonstrating 
"that any defect in notice was cured by actual knowledge on 
the part of the [veteran] that certain evidence (i.e., the . 
. . evidence needed to substantiate the claim) was required 
and that [he] should have provided it."  Id., at 121; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Moreover, the Court has observed 
that "there could be no prejudice if the purpose behind the 
notice has been satisfied . . . that is, affording a claimant 
a meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for service connection for a 
left ankle disorder, a left foot disorder, a disorder of the 
ribs, and a dental disorder, including for purposes of 
entitlement to outpatient dental treatment, and renders moot 
any questions as to higher evaluations or effective dates.  
Such a lack of timely notice did not affect or alter the 
essential fairness of the RO's decision.  While the veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and in 1996 and 1997, the 
veteran received VA examinations.  At the time of the VA 
examinations, no disorders of the left ankle, left foot, and 
ribs were found.  The Board notes that the veteran has not 
received current VA examinations for the purposes of deciding 
these claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § (c )(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A 
(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005) (discussing provisions of 38 U.S.C.A. § 5103A(d)); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1354-56 (2003) (discussing provisions of 38 C.F.R. 
§ 3.159(c)(4) and upholding this section of the regulation as 
consistent with 38 U.S.C.A. § 5103A(d)).  An affirmative 
answer to these elements results in a necessary medical 
examination or opinion; a negative response to any one 
element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

With respect to the veteran's claims for service connection 
for a left ankle disorder, a left foot disorder, a disorder 
of the ribs and a dental disorder, as explained below, there 
is no evidence of record showing that the veteran currently 
has any of the aforementioned disorders.  Service medical 
records are negative for dental trauma.  VA examinations in 
April 1996 and June 1997 essentially ruled out diagnoses of 
left foot, left ankle and rib disorders.  Under these 
circumstances, there is no duty to provide another 
examination or obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon, supra.   

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and her procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.




II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).


III.	Gout

The service medical records reflect that in January 1989, the 
veteran sought treatment for pain and swelling in his right 
great toe.  It was reported that he had been taking 
medication for gout.  The physical examination showed that 
there was tenderness and edema noted over the metacarpal 
phalangeal joint of the right great toe.  The assessment was 
recurrent gout.  The records reflect that in March and May 
1989, the veteran underwent follow-up evaluations for his 
recurrent gout.  

Private medical records, dated from August 1992 to January 
1996, show that in November 1994, the veteran received 
treatment for gout in the right foot.  At that time, he 
stated that he had a history of gout.  The physical 
examination showed that the right great 1st metatarsal (MT) 
joint was very swollen.  The assessment was gouty arthritis.     

In April 1996, the veteran underwent a VA general 
examination.  At that time, he stated that he had been 
diagnosed with gout in approximately 1978.  According to the 
veteran, the disease affected, mainly, his right big toe.  He 
indicated that he took medication for a period of time, and 
that for the last couple of years, the disease had stopped 
bothering him.  The veteran reported that at present, he took 
medication on an as needed basis.  The examiner stated that 
the veteran's uric acid was noted to be elevated in February 
1996, and was elevated at the time of the current VA 
examination.  An x-ray of the veteran's right foot showed 
slight irregularity of the great toe metatarsal-phalangeal 
joint.  Following the physical examination, the examiner 
diagnosed the veteran with gout.    

Service medical records from the Kansas Army National Guard 
show that in a February 2003 Annual Medical Certificate, the 
veteran noted that he took medication on an as needed basis 
for gout.   

There is medical evidence of a diagnosis of gout during 
service supported by clinical and laboratory findings.  It is 
clear from the service and post-service clinical records that 
he has been treated for recurrent episodes of gout, to 
include as recently as 2003.  Under these circumstances, the 
Board finds that the veteran's gout began during active 
service.  Accordingly, service connection for gout is 
warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  




IV.  Left Ankle and Foot Disorders, and a Disorder of the 
Ribs 

The veteran contends that he currently has disorders of the 
left ankle and foot, and a disorder of the ribs, that are 
related to his active military service.   

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, there is no competent medical 
evidence showing a current diagnosis of a left ankle 
disorder, a left foot disorder, or a disorder of the ribs.       

The veteran's service medical records are negative for any 
complaints or findings of a left ankle disorder, a left foot 
disorder, and/or a disorder of the ribs.  The records reflect 
that in September 1983, the veteran was treated for 
complaints of a "sore" on the right side of his foot.  The 
physical examination reflected that the veteran had a lesion 
under the 3rd digit of the right foot.  The lesion was filled 
with white pus and was drained.  The assessment was possible 
abscess.  The records further show that in December 1983, the 
veteran injured his right ankle while playing basketball.  He 
was diagnosed with a right ankle sprain.  In May 1992, the 
veteran underwent a separation examination.  At that time, 
his lungs and chest, and lower extremities were clinically 
evaluated as "normal."     

Private medical records, dated from August 1992 to January 
1996, show that in October 1994, the veteran was treated for 
left foot pain.  The physical examination showed that there 
was tenderness at the mid dorsal aspect of the left foot.  
There was no contusion and no swelling.  X-rays of the left 
foot were reported to be negative.  Following the physical 
examination and a review of the x-rays, the examiner 
diagnosed the veteran with a sprain of the left foot.  

In April 1996, the veteran underwent a VA joints examination.  
At that time, he stated that during service, he sprained his 
left ankle on two occasions.  He reported that his activity 
level was reduced after each sprain for a couple of weeks, 
and then he improved.  According to the veteran, at present, 
his left ankle did not bother him and there were "no 
problem[s]."  The physical examination showed that the 
veteran's walking appeared normal.  He was able to walk on 
his heels and toes easily without any problem or weakness.  
Examination of the veteran's feet and ankles showed no 
swelling or deformity.  He had good range of motion and 
pulses were good.  X-rays of the veteran's left ankle and 
left foot were reported to be normal.     

A VA general examination was conducted in April 1996.  At 
that time, the veteran stated that in 1978, a rib "popped 
out of place" near his backbone.  He indicated that he 
subsequently underwent physical therapy for approximately one 
week.  According to the veteran, he had not had any problems 
with the rib since.    

VAMC outpatient treatment records show that in May 1997, the 
veteran had x-rays taken of his left ankle and left foot.  
The x-rays were reported to be normal.  

In June 1997, the veteran underwent a VA joints examination.  
At that time, he stated that in 1986 or 1987, while picking 
up his daughter, a right rib "popped out of place."  The 
veteran noted that x-rays were subsequently taken and that 
there were no fractures seen.  A doctor then popped the rib 
back into place.  According to the veteran, he was put on 
light duty for about two weeks and he underwent physical 
therapy for about a month.  The veteran indicated that "it 
finally got okay," but that he felt that he continued to 
have periodic symptoms in that same area, such as tightening 
of the muscles.  Examination of the veteran's right rib cage 
and scapular region showed no abnormality.  There was no 
scapular winging, no muscle atrophy, and no tenderness.  
There was good muscular development in that region.  
Examination of the legs, ankles, and feet showed no deformity 
or swelling.  He had normal ankle and Achilles reflexes.    

In this case, there is no evidence of record to show that the 
veteran currently has a left ankle disorder, a left foot 
disorder, and/or a disorder of the ribs.  The only evidence 
of record supporting the veteran's claims is his own lay 
opinion that he currently has the aforementioned disorders.  
However, the veteran has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Therefore, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Cromely v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The Board recognizes that in October 1994, over two years 
after the veteran's separation from the military, the veteran 
sprained his left foot.  However, at the time of the 1996 and 
1997 VA examinations, a left ankle disorder and a disorder of 
the ribs were not found.  X-rays of the left foot in 1996 
were negative.  Subsequent x-rays taken in 1996 and 1997 also 
failed to show any pertinent abnormal findings. There is no 
medical evidence of record showing a current medical 
diagnosis of a left ankle disorder, a left foot disorder, 
and/or a disorder of the ribs.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a left ankle 
disorder, a left foot disorder, and a disorder of the ribs.  
Accordingly, service connection for these disorders must be 
denied.   

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).        


V.  Bilateral Hearing Loss and Tinnitus

A. Factual Background

The veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he served in the 
United States Army from June 1978 to May 1992, including 
service in the Southwest Asia Theater of operations from 
December 1990 to May 1991.  His Military Occupational 
Specialty (MOS) was as a heavy vehicle mechanic and track 
vehicle repairman, and he received the National Defense 
Service Medal, Army Service Ribbon, Overseas Service Ribbon, 
and the Southwest Asia Service Medal with 3 Bronze Stars.   

The veteran's service medical records are negative for any 
complaints or findings of tinnitus.  The records reflect that 
in March 1984, the veteran underwent a periodic examination.  
Audiometric testing showed puretone thresholds of 5, 10, 0, 
15, and 50 decibels in the right ear, and 5, 5, 5, 5, and 0 
decibels in the left ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  In December 1989, the veteran 
underwent a hearing examination.  Audiometric testing showed 
puretone thresholds of 10, 0, 5, 20, and 60 decibels in the 
right ear, and 5, 0, 0, 10, and 20 decibels in the left ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  
In May 1992, the veteran underwent an expiration of term of 
service (ETS) examination.  In response to the question as to 
whether the veteran had ever had or if he currently had any 
hearing loss, he responded "no."  The veteran's ears were 
clinically evaluated as "normal."  Audiometric testing 
showed puretone thresholds of 10, 0, 5, 20, and 75 decibels 
in the right ear, and 15, 5, 10, 10, and 20 decibels in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.

In April 1996, the veteran underwent a VA audiological 
evaluation.  At that time, the examiner noted that the 
veteran did not have a complaint about his hearing ability.  
The veteran did, however, report that he had experienced 
tinnitus since the late 1980's.  The examiner indicated that 
the veteran had a long history of noise exposure during 
service.  The audiological examination revealed that the 
veteran had puretone air conduction threshold levels in the 
right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz as 
follows: 5, 5, 5, 10, and 45 decibels, respectively, with a 
puretone average of 16 decibels.  In the left ear for the 
same frequencies, he had puretone air conduction threshold 
levels of 5, 5, 5, 10, and 25 decibels, with a puretone 
average of 12 decibels.  Speech discrimination percentages 
were 100 percent, bilaterally. The diagnosis was of bilateral 
high pitch sensorineural hearing loss, moderate to severe.   

Service medical records from the veteran's service in the 
Kansas Army National Guard show that in May 1998, the veteran 
underwent a periodic examination.  The veteran's ears were 
clinically evaluated as "normal."  Audiometric testing 
showed puretone thresholds of 20, 10, 10, 20, and 70 decibels 
in the right ear, and 20, 10, 10, 5, and 30 decibels in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The records reflect that in February 2003, the 
veteran underwent a hearing evaluation.  Audiometric testing 
showed puretone thresholds of 20, 10, 10, 20, and 65 decibels 
in the right ear, and 15, 10, 15, 10, and 35 decibels in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The diagnosis was high frequency hearing loss.  
It was noted that the veteran was routinely exposed to noise.  
In June 2003, the veteran underwent an "over 40" physical 
examination.  His ears were clinically evaluated as 
"normal."  In response to the question as to whether the 
veteran had ever had or if he currently had a hearing loss, 
the veteran responded "yes."  Audiometric testing showed 
puretone thresholds of 15, 5, 10, 25, and 60 decibels in the 
right ear, and 15, 5, 10, 10, and 40 decibels in the left ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.    

B. Analysis

The Board notes at the outset that, in addition to the law 
and regulations noted above, for certain chronic disorders, 
including sensorineural hearing loss, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

It is also pertinent to note that the Court has held that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.

The veteran's MOS during service was as a heavy vehicle 
mechanic and track vehicle repairman.  Thus, exposure to 
excessive noise is consistent with the veteran's MOS.  
Accordingly, the Board finds that the veteran's statements in 
regard to his noise exposure credible and consistent with 
military service.  See 38 U.S.C.A. § 1154(b) (West 2002).  

Bilateral Hearing Loss

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for bilateral 
hearing loss is warranted.  In regard to the veteran's right 
ear, the service medical records show that throughout the 
veteran's period of service, he had a right ear hearing loss 
disability as defined by 38 C.F.R. § 3.385.  In addition, at 
the time of his May 1992 separation examination, the 
audiometric testing results showed that he had the same 
diagnosis as defined by the cited legal authority.  The Board 
also notes that following the veteran's separation from 
service, the evidence of record reflects that the veteran has 
continued to experience a hearing loss disability in the 
right ear under 38 C.F.R. § 3.385.      

In addition to in-service and current audiological evidence 
of a right ear hearing loss disability, the evidence of 
record establishes a continuity of symptomatology after 
service as required by 38 C.F.R. § 3.303.  Accordingly, 
service connection for hearing loss in the right ear is 
warranted.  

With respect to the left ear, the Board recognizes that 
audiological findings recorded during the veteran's period of 
active service did not reveal a left ear hearing loss 
disability as defined by the applicable VA regulation, 
38 C.F.R. § 3.385, nor did they reveal Hensley hearing loss 
in his left ear during that time.  The Board is cognizant of 
Hensley, supra, which held that the threshold for normal 
hearing was from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss but such is 
distinguishable from a hearing loss disability within the 
meaning of 38 C.F.R. § 3.385.  On the other hand, the veteran 
need not show that he had such a degree of hearing loss; the 
question is whether his current hearing loss is linked to 
service or more specifically in-service acoustic trauma.  And 
increasing decibel levels, even if they fall short of 
38 C.F.R. § 3.385 hearing loss can, nevertheless, lend some 
support for the benefit sought on appeal.  In this regard, 
the Board observes that the veteran's decibel levels 
increased during service and a June 2003 "over 40" 
audiological examination confirmed a left ear hearing loss 
disability as defined by the applicable VA regulation, 
38 C.F.R. § 3.385.  

In view of the veteran's prolonged exposure to excessive 
noise during his 14 years of service as a mechanic working 
around heavy vehicles, the documented increase in decibel 
loss during service, and the current evidence of left ear 
hearing loss for VA purposes, the Board finds that the 
evidence regarding a link between current disability and 
military service is in relative equipoise.  Under the 
benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), 
in order for a claimant to prevail, there need not be a 
preponderance of the evidence in the veteran's favor, but 
only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert, 1 Vet. App. at 49; Ortiz, supra.  With reasonable 
doubt resolved in the veteran's favor, entitlement to service 
connection for left ear hearing loss is also warranted.     

Tinnitus

The veteran's service medical records are negative for any 
complaints or findings of tinnitus.  The first evidence of 
record of a diagnosis of tinnitus is in April 1996, 
approximately four years after the veteran's separation from 
the military.  However, the veteran was exposed to excessive 
noise over a prolonged period of time during his 14 years of 
active duty.  In addition to his in-service acoustic trauma 
and the fact that there is medical evidence of a diagnosis of 
tinnitus within 4 years of service; the veteran has submitted 
statements to the effect that he has persistent ringing in 
the ears that began during service and service connection has 
been granted for bilateral high frequency hearing loss.  
Under these circumstances, the Board finds that it is at 
least as likely as not that the veteran's tinnitus began 
during service.  With application of the doctrine of 
reasonable doubt (38 U.S.C.A. § 5107(b)), service connection 
for tinnitus is warranted.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.
 

VI.  Dental Disorder, Including for Purposes of Entitlement 
to 

Outpatient Treatment

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  A claim for service connection for a dental disorder 
is also considered a claim for VA outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).

As provided by VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses and 
periodontal disease are not considered to be disabling 
conditions, but may be considered service connected solely 
for the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. § 3.381(a).  Service connection 
may be granted for a dental condition of each tooth and 
periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.

It is important to note that teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service- 
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
Chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
"trauma", because trauma of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  VAOPGCPREC 5- 
97 (January 22, 1997).  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 
(1998).

The veteran's records and DD Form 214 show that he served for 
more than 180 days and was given an honorable discharge.  At 
the time of the veteran's May 1992 ETS examination, his mouth 
and throat were clinically evaluated as "normal."  There 
are no service dental records.  It is apparent in reviewing 
notations in the veteran's April 1996 VA dental examination 
report, his discharge from active duty service in 1992 was 
approved for one time fee basis dental treatment by VA (Class 
II) at which time teeth were removed and partials were made.  
In the April 1996 VA dental examination report, the examiner 
noted that according to the veteran, he no longer wore the 
partials because they did not fit.  Following the oral 
examination, the examiner reported that the veteran needed 
routine dental treatment and a root canal.   

There is no indication in the claims file that the veteran 
experienced dental trauma while on active duty and he was not 
a POW.  The veteran does not have service-connected 
disabilities rated as 100 percent disabling nor is he in 
receipt of a total rating based on individual 
unemployability.  There is no evidence of record showing that 
the veteran is a Chapter 31 vocational rehabilitation 
trainee.  See 38 C.F.R. § 17.161(h)(i).       

In view of the foregoing, the Board finds that service 
connection is not warranted for a dental disorder for 
compensation or VA treatment purposes.  As noted above, the 
veteran has already availed himself of his one time treatment 
benefits and he did not sustain any dental trauma in service.  
It is neither claimed nor shown that missing teeth were due 
to a combat wound or other service trauma, as required for 
Class II(a) treatment.  The veteran does not claim nor does 
the evidence show that he has a dental condition which is 
professionally determined to be associated with and 
aggravating an established service- connected disability. 
Therefore, eligibility under the criteria for Class III 
dental treatment is not shown.  Furthermore, it is neither 
claimed nor shown that the veteran meets any of the other 
dental treatment eligibility categories set forth in 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  Accordingly, service 
connection for a dental disorder for compensation and 
treatment purposes is not warranted and the veteran's claim 
is denied.  


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a disorder of the ribs 
is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a dental disorder, 
including for purposes of entitlement to outpatient dental 
treatment, is denied.

Entitlement to service connection for gout is granted.


REMAND

In regard to the claim of entitlement to service connection 
for a back disorder, the veteran's service medical records 
show that in November 1985, he was treated for complaints of 
low back pain.  At that time, he stated that he had "pulled 
something" in his back three days ago while doing aerobics.  
The assessment was muscle spasm.  In April 1987, the veteran 
was treated for complaints of nerve pain in his lower back.  
The diagnosis was recurrent sciatica.     

In April 1996, the veteran underwent a VA joints examination.  
At that time, he stated that he had chronic pain in his low 
back which sometimes radiated down the left thigh to about 
the knee level.  He also noted that he had pain in the left 
buttocks region.  X-rays of his lumbar spine were reported to 
show a pars defect and first degree spondylolisthesis at the 
L5-S1 level.  The examiner reported that arthritis in the 
veteran's lower back could explain his symptoms in the left 
gluteal area, low back, and down into his left leg.  

VAMC medical records reflect that in May 1997, an x-ray was 
taken of the veteran's lumbar spine.  The x-ray was reported 
to show no gross abnormality.  

A VA joints examination was conducted in June 1997.  At that 
time, the veteran indicated that he had chronic low back 
pain.  Following the physical examination, the examiner noted 
that x-rays of the veteran's lumbar spine showed a grade I 
spondylolisthesis at L5-S1.  According to the examiner, the 
examination did not show any evidence of a nerve root 
compression syndrome or disk protrusion.  The examiner opined 
that the veteran's complaints of low back pain were most 
likely due to the kind of activities he did, working as a 
mechanic, and the deformity of spondylolisthesis.  

Service medical records from the Kansas Army National Guard 
show that in August 2003 x-rays of the veteran's lumbar spine 
were reported to show mild spondylolisthesis at L5.  In 
November 2003, the veteran received a physical profile to run 
at his own pace due to chronic back pain, grade I 
spondylolisthesis at L5-S1.    

In light of the above, given that the veteran's service 
medical records reflect muscle spasm and sciatica involving 
the low back, and current medical evidence of record shows 
that he has grade I spondylolisthesis at L5-S1, the Board is 
of the opinion that a VA examination, as specified in greater 
detail below, should be performed in order to determine the 
nature and etiology of any low back disorder.  

With respect to the veteran's claims of entitlement to 
service connection for depression and intermittent explosive 
disorder, the Board notes that the veteran's service medical 
records are negative for any complaints or treatment of 
either disorder.  In April 1996, the veteran underwent a VA 
psychiatric examination.  At that time, he stated that 
following his return from the Persian Gulf, he was moody with 
sudden outbursts of anger directed at his wife or children.  
During the veteran's first year back, there were occasions of 
physical abuse, but those had stopped.  The veteran noted 
that at present, he would yell at his family and be 
intimidating.  Following the mental status evaluation, the 
pertinent diagnosis was intermittent explosive disorder.  
Psychosocial stressors were listed as gulf war trauma; 
marital discord; divorce proceedings pending; parenting 
difficulties; mental and physical illness in wife.     

A VA psychiatric evaluation was conducted in April 1997.  At 
that time, the veteran denied a history of a depressed mood.  
He noted that upon his return from the Persian Gulf, he 
demonstrated chronic irritability and anger discontrol.  
Discreet episodes of aggressiveness were described which were 
out of proportion to precipitating psychosocial stressors.  
Following the mental status evaluation, the examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of a depressive disorder under the criteria in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV), but that he did meet 
the criteria for a diagnosis of intermittent explosive 
disorder.  

Although the veteran has been diagnosed with intermittent 
explosive disorder, the Board observes that neither the 
examiner from the veteran's April 1996 VA examination, nor 
the examiner from the veteran's April 1997 VA examination, 
addressed the pertinent question of whether any currently 
diagnosed intermittent explosive disorder was related to the 
veteran's period of active service, specifically to the 
period of time following his return from the Persian Gulf.  
Therefore, the Board is of the opinion that another VA 
psychiatric examination, as specified in greater detail 
below, should be performed in order to determine the nature 
and etiology of any psychiatric disorder that may be present, 
to include an intermittent explosive disorder and depression.      

In regard to the veteran's claim of entitlement to service 
connection for muscle and joint pain of the shoulder, back, 
and hips; memory loss, fatigue, headaches, numbness in the 
hands and arms, problems with sleep, night sweats, upper and 
lower gastrointestinal tract problems, a symptom of 
depression, and hair loss as due to an undiagnosed illness, 
the veteran has specifically set forth that one or more of 
the aforementioned claimed disorders came into existence only 
after his service in the Southwest Asia theater of operations 
during the Persian Gulf War.  In this regard, the Board notes 
that in addition to a direct or presumptive basis, service 
connection may also be warranted for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval 
or air service in Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.     

The veteran's service medical records are negative for any 
complaints or findings of muscle and joint pain of the hips, 
memory loss, fatigue, headaches, numbness in the hands and 
arms, problems with sleep, night sweats, upper and lower 
gastrointestinal tract problems, depression, and/or hair 
loss.  The records show that in May 1984, the veteran was 
treated for complaints of pain in his right shoulder.  At 
that time, he noted that he had injured his right shoulder a 
week ago while working on a truck.  The assessment was of 
strained/pulled muscles.  In June 1987, the veteran was 
treated for complaints of pain in his right shoulder.  At 
that time, he stated that he had hurt his right shoulder two 
days ago while picking up his daughter.  The physical 
examination showed that he had a full range of motion with no 
effusion.  In a follow-up evaluation, dated in July 1987, the 
examiner noted that the veteran's physical examination was 
normal and that his right trapezius spasm had resolved.  
According to the records, in April 1989, the veteran was 
getting out of a chair when he "pulled something" in his 
right shoulder.  The assessment was of muscle strain, with 
spasm of the right shoulder.  

Private medical records, dated from August 1992 to January 
1996, show that in August 1992, the veteran was treated for a 
muscle strain of the right trapezius.  At that time, he 
stated that he had pulled the muscles in his right shoulder 
11 days ago.  The records reflect that in September 1992, the 
veteran was treated for complaints of numbness and tingling 
of his right thumb, index, and middle finger for the past 
week.  The assessment was nerve entrapment of the right hand 
secondary to right shoulder strain.  

In VA examinations conducted in April 1996, June 1996, April 
1997, May 1997, and July 1997, the following findings were 
provided: (1) x-rays of the veteran's hips and shoulders were 
reported to be normal; (2) the veteran had complaints of 
muscle pain; no evidence of chronic muscle, joint, or nerve 
disorder, (3) the veteran's memory performance was within 
normal range; there was no evidence of memory loss; (4) the 
veteran had complaints of fatigue; (5) the veteran had a 
history of headaches for the past seven to eight years; (6) 
the veteran had a history of problems with sleep with current 
improvement; insomnia resolved; no diagnosis of a sleep 
disorder; (7) the veteran had complaints of nightsweats three 
to four times a week; (8) the veteran had complaints of 
diarrhea and gas since his return from the Persian Gulf, with 
frequent loose stools; diagnosed with esophageal reflux 
disease and complaints of gastrointestinal upset; and (9) the 
veteran had complaints of hair loss since his return from the 
Persian Gulf; diagnosed with hair loss, alopecia.     

The service medical records from the Kansas Army National 
Guard show that in July 2003, the veteran was diagnosed with 
left hip pain of four months' duration.  The records further 
reflect that in September 2003, the veteran was placed on a 
physical profile due to right acromioclavicular 
pain/impingement.  The records also include a Post-Deployment 
Health Assessment, dated in January 2004.  In the assessment, 
the veteran stated that he had the following symptoms: 
swollen, stiff or painful joints; back pain; muscle aches; 
numbness or tingling in hands or feet; still feeling tired 
after sleeping; and diarrhea.  He denied having the following 
symptoms: headaches; difficulty remembering; and frequent 
indigestion.  

The last VA examination was in July 1997, over 11 years ago.  
Thus, it is unclear if the veteran currently experiences any 
of the aforementioned complaints.  In view of that the 
veteran service in Southwest Asia during the Persian Gulf War 
and the fact that service connection may be granted for such 
veterans who exhibits objective indication of a qualifying 
chronic disability that becomes manifest to a degree of 10 
percent or more up until December 31, 2011, the Board finds 
that a VA examination, as specified in greater detail below, 
should be performed in order to determine if any of the 
symptoms and signs at issue are currently shown, and if so, 
whether they are due to an undiagnosed illness.  See 
generally 38 C.F.R. § 3.317 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations:

(A) An orthopedic examination to determine 
the nature, severity, and etiology of any 
back disability, and to address the issue 
of entitlement to service connection for 
muscle and joint pain of the shoulder, 
back, and hips, as due to an undiagnosed 
illness.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must review 
all of the evidence of record, to 
specifically include the veteran's service 
medical records, and the April 1996 and 
June 1997 VA examination reports.  All 
necessary special studies or tests are to 
be accomplished, to include x-rays if 
deemed necessary by the examiner.  

After a review of the examination findings 
and the entire evidence of record, the 
examiner should render an opinion on the 
following:

Is it at least as likely as not (50 
percent or greater probability) that 
any currently diagnosed back 
disorder, to include 
spondylolisthesis at L5-S1, is 
related to the veteran's period of 
military service, to include his in-
service treatment for muscle spasm 
of the low back and sciatica? 

If no back disability is diagnosed or no 
link to military service is found, such 
findings and conclusions should be 
affirmatively stated and a complete 
rationale for any opinion expressed should 
be included in the examination report.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.      

In regard to the veteran's claim for 
service connection for muscle and joint 
pain of the shoulder, back, and hips, as 
due to an undiagnosed illness, after a 
review of the examination findings and the 
entire evidence of record, the examiner 
should render opinion(s) on the following:

(a) Is the veteran's muscle and 
joint pain of the shoulder, back, 
and hips due to a diagnosed disease 
or disability, to include 
spondylolisthesis at L5-S1?  

(b) If the answer to (a) is in the 
affirmative, is it at least as 
likely as not (50 percent or greater 
probability) that such disorder 
began during service or is causally 
linked to any incident of service?  

(c) If a right shoulder disability 
is diagnosed, is it at least as 
likely as not (50 percent or greater 
probability) that it began during 
service or is causally linked to any 
incident of service, to include in-
service treatment for right shoulder 
strain and right trapezius spasm?  

(d) If any muscle and/or joint pain 
of the shoulder, back, and hips 
cannot be attributed to a known 
diagnosis, the examiner should so 
specify note and provide an opinion 
as to the whether it is at least as 
likely as not (50 percent or greater 
probability) that the condition is 
attributed to an undiagnosed 
illness.  The examiner is requested 
to provide a rationale for any 
opinion provided.  If the examiner 
is unable to answer any question 
presented without resort to 
speculation, he or she should so 
indicate.          

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

The clinician is also advised that an 
undiagnosed illness is defined as a 
condition that by history, physical 
examination, and laboratory tests cannot 
be attributed to a known clinical 
diagnosis.  

(B)  A VA psychiatric examination to 
determine the nature, extent, and etiology 
of any psychiatric disorder that may be 
present, to include intermittent explosive 
disorder and depression.  The claims file 
and a copy of this remand must be made 
available and reviewed by the examiner.  
The psychiatrist should consider any 
pertinent findings set forth in the 
veteran's claims folder (including the 
April 1996 and April 1997 VA examination 
reports).

Following a review of the relevant medical 
evidence in the claims file, the medical 
history, the mental status evaluation, and 
any tests that are deemed necessary, the 
psychiatrist is asked to provide an 
opinion as to the following:

Is it at least as likely as not (50 
percent or more likelihood) that any 
psychiatric disability that may 
currently be present, to include 
intermittent explosive disorder 
and/or depression, began during 
service or is causally linked to any 
incident of service?  

If no psychiatric disability is found, or 
no link to military service is found, such 
findings and conclusions should be 
affirmatively stated and a complete 
rationale for any opinion expressed should 
be included in the examination report.  If 
the psychiatrist is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.   

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of the medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

(C.)  A VA Gulf Registry examination(s) in 
connection with his claim for service 
connection for muscle and joint pain of 
the shoulder, back, and hips, memory loss, 
fatigue, headaches, numbness in the hands 
and arms, problems with sleep, night 
sweats, upper and lower gastrointestinal 
tract problems, depression, and hair loss 
as due to an undiagnosed illness.  The 
claims folder and a copy of this remand 
must be made available to the examiner(s) 
for review.  The examiner must review all 
of the evidence of record, to specifically 
include the veteran's service medical 
records, and the April 1996, June 1996, 
April 1997, May 1997, and July 1997 VA 
examination reports.   

Based on the examination and review of the 
record, the examiner should express an 
opinion on the following:

Does the veteran has muscle and 
joint pain of the shoulder, back, 
and hips, memory loss, fatigue, 
headaches, numbness in the hands and 
arms, problems with sleep, night 
sweats, upper and lower 
gastrointestinal tract problems, 
depression, and/or hair loss, which 
are signs or symptoms of an 
undiagnosed illness?  

If so, the examiner should 
specifically determine whether the 
veteran has objective indications of 
the symptoms or signs that are 
identified as due to an undiagnosed 
illness.

The examiner should also determine 
whether the veteran has a medically 
unexplained chronic multi-symptoms 
illness (a cluster of signs or 
symptoms, and specifically includes 
chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome). 

If it is determined that the 
veteran's symptoms are due to a 
known disease or injury (diagnosed 
versus undiagnosed illness), the 
examiner(s) is requested to 
determine whether it is at least as 
likely as not (50 percent or greater 
probability) that the underlying 
disease or injury was incurred 
during service and, in the case of a 
disease, is linked to any incident 
of active duty.   

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also advised that an 
undiagnosed illness is defined as a 
condition that by history, physical 
examination, and laboratory tests cannot 
be attributed to a known clinical 
diagnosis.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner(s) is 
unable to answer any question presented 
without resort to speculation, he or she 
should so indicate.

The examiner is further advised that a 
medically unexplained chronic multi-
symptoms illness is one defined by a 
cluster of signs or symptoms, and 
specifically includes chronic fatigue 
syndrome, fibromyalgia, and irritable 
bowel syndrome.  It means a diagnosed 
illness without conclusive pathophysiology 
or etiology that is characterized by 
overlapping symptoms and signs and has 
features such as fatigue, pain, disability 
out of proportion to physical findings, 
and inconsistent demonstration of 
laboratory abnormalities.  Disabilities 
that have existed for at least six months 
and disabilities that exhibit intermittent 
episodes of improvement and worsening over 
a six-month period will be considered 
"chronic."  See 38 C.F.R. § 3.317(a)(2), 
(3).

2.  The RO must then review and re-
adjudicate the issues that remain on 
appeal.  If any such action does not 
resolve each claim to the veteran's 
satisfaction, the RO must provide the 
veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


